Citation Nr: 1225652	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as secondary to service-connected bilateral pes cavus.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) at the Board in October 2007.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in January 2008 and March 2010.  In January 2008, the Board remanded the case for further development.  In March 2010, the Board found that new and material evidence had been received to reopen a previously denied claim of service connection for a lumbar spine disability, but remanded the underlying service connection claim for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As part of the December 2010 remand, the RO was directed to send the Veteran adequate notification regarding his claim for secondary service connection, and to request authorization to allow the procurement of private treatment records from a Dr. B and North Detroit General Hospital.  In addition, the Veteran's VA claims file was to be sent to the VA examiner who conducted a December 2008 VA examination for clarification of his opinion expressed therein.  Specifically, the examiner was to opine whether it was at least as likely as not (a probability of 50 percent or greater) that any diagnosed lumbar spine disability was caused or aggravated by the Veteran's service-connected bilateral pes cavus.  If the December 2008 VA examiner was unavailable, then the claims folder was to be provided to a physician with the necessary expertise to render a medical opinion in this case.  Thereafter, the RO was to readjudicate the appeal.

The Veteran's claims folder was returned to the Board in June 2012, and correspondence dated that month from the RO to the Veteran stated that the RO had completed the steps directed by the Board's remand.  However, the documents assembled for the Board's review do not show that any of the developmental directed by the March 2010 remand has been completed in this case.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board concludes that a remand is required to ensure compliance with the prior remand directives of March 2010.

The Board further notes that the Veterans Law Judge who conducted the October 2007 hearing in this case is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, correspondence was sent to the Veteran in June 2012 informing him of that fact, and inquiring as to whether a new hearing was desired in this case.  His attorney responded later that month that the Veteran desired either a hearing before the Board at the RO or a videoconference hearing, whichever was available sooner.

Both Travel Board and videoconference hearings are scheduled by the RO.  38 C.F.R. §§ 20.700, 20.704 (2011).  Therefore, a remand is also required to schedule such a hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the development directed by the Board's March 2010 remand has been completed.  If the development has already been completed, as suggested in the June 2012 correspondence, then the evidence documenting the development should be associated with the claims file.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

3.  Then, schedule the Veteran for either a videoconference or a personal hearing with a Veterans Law Judge of the Board.  Notify the Veteran and his representative in writing of the date, time and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


